Title: To John Adams from Arthur St. Clair, 27 May 1798
From: St. Clair, Arthur
To: Adams, John




Sir,
Cincinnati, north western Territory 27th. May 1798.—

After the attention you were pleased to pay to my late request, for which I hope to give you better proof of my gratitude than a formal acknowledgment, I am afraid you may think me very unreasonable to come forward with another; But, by accounts received Yesterday Mr. Sargent is said to be appointed to the southern Territory and, of course the Secretarys Office will be vacant here. I have a Son here who, I believe, is very capable of filling it: He is a young Man of some talents, has had a liberal Education, and regularly bred to the Law under Mr. Lewis of Philadelphia, and decent in his life and conversation. He had been settled in his profession, for some time, at Pittsburgh, and practising with reputation. An Attorney General for the Territory was wanted, and there was not a Person, at the Bar, to whom I could with propriety give it; neither, had there been one, as no Salary is annexed to the Office, would he have accepted it. Under those circumstances, I persuaded my Son to remove into the Territory and take upon himself that Office, expecting (as indeed it must be the case) that Business in his profession would encrease here, and the consequence he would derive from the Office would throw the greatest share of it into his hands. Neither He nor I would have been disapointed in those expectations had not a Law been passed, in the last session of the Legislature in my Absence, which has so reduced the fees, that, if it be not repealed or disaproved of, every Man of talents and integrity will leave the Bar, and seek their fortune elsewhere or in some other way. On those considerations I beg leave to mention to you Arthur St. Clair the younger, and I trust, Sir, that, should he be favoured with your nomination, he will be found to be neither ungrateful nor unworthy: But, Sir, should you not think proper to nominate him, there is another Gentleman here, who has lately retired from the Army of the united States, Richard Hanson Harrison, a Son to the late Governor Harrison of Virginia, who would also, I am persuaded, fill the Office with propriety.
With the greatest Respect I have the / honor to be, / Sir, / Your obedient ServantAr. St. ClairI have made a mistake in Mr. Harrison’s name it is William Henry Harrison.
